[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                 FILED
                                                          U.S. COURT OF APPEALS
                                No. 08-12132                ELEVENTH CIRCUIT
                                                              November 12, 2008
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                     D. C. Docket No. 05-00023-CV-LGW-1

TERRANCE ROLLAND,

                                                        Plaintiff-Appellant,

                                     versus

TEXTRON, INC.,
a foreign corporation,

                                                        Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________
                               (November 12, 2008)




Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      Terrance Rolland appeals the district court’s judgment in favor of Textron,

Inc. after a bench trial on Rolland’s claims under the Employee Retirement Income

Security Act of 1974, 29 U.S.C. §§ 1101, et seq. (ERISA). Specifically Rolland

asserts the district court erred in (1) denying a jury trial to him, and (2) finding

Textron was not acting in a fiduciary capacity. He further asserts that if the

district court was correct in determining that Textron was not acting in a fiduciary

capacity, it erred in then not reinstating Rolland’s state law claim.

      Rolland’s claim the district court erred in denying him a jury trial is

meritless. It is well-settled that plaintiffs bringing ERISA claims are not entitled

to jury trials under ERISA because such claims are equitable in nature. See

Broaddus v. Fla. Power Corp., 145 F.3d 1283, 1287 n.** (11th Cir. 1998); Hunt v.

Hawthorne Assoc., Inc., 119 F.3d 888, 907 (11th Cir. 1997); Stewart v. KHD

Deutz of Am. Corp., 75 F.3d 1522, 1527 (11th Cir. 1996). Thus, this claim is

foreclosed by our prior precedent.

      Rolland next asserts the district court erred in finding Textron was not

acting in a fiduciary capacity. We disagree and affirm the district court’ denial of

Rolland’s ERISA claim for the reasons stated in the district court’s well-reasoned

order of March 31, 2008.




                                           2
      Lastly, the district court did not err in failing to reinstate Rolland’s state law

fraud claim when it rejected Rolland’s ERISA claim. Rolland’s claim was

properly an ERISA claim. 29 U.S.C. § 1144 provides that ERISA supersedes any

and all state laws as they may relate to any employee benefit plan. “[W]here state

law claims of fraud and misrepresentation are based upon the failure of a covered

plan to pay benefits, the state law claims have a nexus with the ERISA plan and its

benefits system.” Variety Children's Hosp., Inc. v. Century Med. Health Plan, Inc.,

57 F.3d 1040, 1042 (11th Cir.1995). The district court did not err in finding the

state law fraud claim was preempted by ERISA, and there was no entitlement for

the fraud claim to be reinstated because the ERISA claim was unsuccessful. See

Lee v. E.I. DuPont de Nemours and Co., 894 F.2d 755, 758 (5th Cir. 1990) (“We

do not decide whether ERISA would provide relief on the facts of this case. Any

remedy that does exist, however, must come from within that exclusively federal

scheme of pension regulation.”).

      AFFIRMED.




                                           3